        Case 6:20-cv-00544-MK         Document 17    Filed 06/16/20   Page 1 of 4




SCOTT A. KRONLAND (Lead Counsel, admitted pro hac vice)
JEFFREY B. DEMAIN (admitted pro hac vice)
CORINNE JOHNSON (admitted pro hac vice)
ALTSHULER BERZON LLP
177 Post Street, Suite 300
San Francisco, CA 94108
Telephone: (415) 421-7151
Facsimile: (415) 362-8064
E-mail: skronland@altber.com
        jdemain@altber.com
        cjohnson@altber.com

JAMES S. COON, OSB No. 771450 (Local Counsel)
THOMAS, COON, NEWTON & FROST
820 SW Second Ave., Suite 200
Portland, OR 97204
Telephone: (503) 228-5222
Facsimile: (503) 273-9175
E-mail: jcoon@tcnf.legal

Attorneys for Defendant SEIU Local 503, OPEU

                       IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF OREGON
                                     EUGENE DIVISION

 RYAN CRAM, LAURA BAILEY, RICHARD                   Case No. 6:20-cv-00544-MK
 CAMPBELL, BARBARA GRABELL,
 RENEE LEHNER, KATHERINE
 MANGLONA, DEANNE MURFIN, RUTH                      STIPULATION RE: COMPLAINT
 OLSON, CORI STEPHENS, and KATHLEEN                 AND DEFENDANT SEIU LOCAL
 TRYON, as individuals and representatives of       503’S ANSWER TO COMPLAINT
 the respective requested classes;

                   Plaintiff,
       v.

 SERVICE EMPLOYEES INTERNATIONAL
 UNION LOCAL 503, OREGON PUBLIC
 EMPLOYEES UNION, a labor organization;
 and KATY COBA, in her official capacity as
 Director of the Oregon Department of
 Administrative Services;

               Defendants.
________________________________________



        Page 1 Stipulation re: Complaint and SEIU Local 503’s Answer to Complaint
         Case 6:20-cv-00544-MK          Document 17       Filed 06/16/20     Page 2 of 4




       The parties to the above-captioned action, Plaintiffs Ryan Cram, et al., and Defendants

Service Employees International Union Local 503, Oregon Public Employees Union (“SEIU Local

503”) and Katy Coba, in her official capacity as Director of the Oregon Department of

Administrative Services (“Coba”), hereby enter into the following stipulation regarding Plaintiffs’

Complaint (Dkt. No. 1) and Defendant SEIU Local 503’s Answer to the Complaint (ECF No. 15):

       1.      The following underlined language is hereby added to Paragraph 42 of the

Complaint: “Since May 1, 2018, Olson has been a non-member of SEIU 503, yet SEIU 503

deducted $2.75 per month from Olson’s wages for the Issues Assessment until June of 2018.”

       2.      The following underlined language is hereby added to the second sentence of

Paragraph 60 of the Complaint: “SEIU 503 refused to cease dues deductions or the deduction of

the Issues Assessment, and continued taking both out of her wages until July of 2019.”

       3.      Paragraph 39 of the Answer was intended to admit the allegation of Paragraph 39 of

the Complaint, not those of Paragraph 29 of the Complaint. The following sentence is therefore

substituted for Paragraph 39 of the Answer: “SEIU Local 503 admits the allegations of Paragraph

39.”

///

///

///

///

///

///

///

///




         Page 2 Stipulation re: Complaint and SEIU Local 503’s Answer to Complaint
         Case 6:20-cv-00544-MK         Document 17       Filed 06/16/20     Page 3 of 4




       The foregoing is so stipulated and agreed among the parties, by and through their

undersigned counsel of record.

Dated: June 16, 2020                 By:            /s/Jeffrey B. Demain
                                                       Jeffrey B. Demain

                                             Scott Kronland
                                             Jeffrey B. Demain
                                             Corinne Johnson
                                             Altshuler Berzon LLP

                                             James S. Coon
                                             Thomas, Coon, Newton & Frost

                                             Attorneys for Defendant Service Employees
                                             International Union Local 503, Oregon Public
                                             Employees Union



Dated: June 16, 2020                 By:            /s/Rebekah C. Millard
                                                       Rebekah C. Millard

                                             REBEKAH C. MILLARD, OSB #121199
                                             rmillard@freedomfoundation.com
                                             JAMES ABERNATHY, OSB #161867
                                             jabernathy@freedomfoundation.com
                                             FREEDOM FOUNDATION
                                             PO Box 552
                                             Olympia, WA 98507
                                             Telephone: 360.956.3482

                                             Attorneys for Plaintiffs and the Proposed Class

///

///

///

///

///

///



         Page 3 Stipulation re: Complaint and SEIU Local 503’s Answer to Complaint
        Case 6:20-cv-00544-MK      Document 17      Filed 06/16/20    Page 4 of 4




Dated: June 16, 2020              By:           /s/Sadie Forzley
                                                   Sadie Forzley

                                         ELLEN F. ROSENBLUM
                                         Attorney General
                                         SADIE FORZLEY #151025
                                         Assistant Attorney General
                                         CARLA A. SCOTT #054725
                                         Senior Assistant Attorney General
                                         Department of Justice
                                         100 SW Market Street
                                         Portland, OR 97201
                                         Telephone: (971) 673-1880
                                         Fax: (971) 673-5000
                                         Email: sadie.forzley@doj.state.or.us
                                                carla.a.scott@doj.state.or.us

                                         Attorneys for Katy Coba




        Page 4 Stipulation re: Complaint and SEIU Local 503’s Answer to Complaint
